Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The amendment filed on 01/24/2022 has been entered. Claims 3 and 4 are now pending in the application. Claims 3 and 4 have been amended and claims 1 and 2 have been canceled by the applicant. Previous claims 1-4 are rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s cancelation of claim 1. Claims 3 and 4 are found allowable. 

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes an/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner’s amendment was given in a telephone interview with James H. Walters reg. # 35731, Attorney, of record at 503-224-0115 on 01/27/2022 (see attached interview summary).

Amendment
	The claims are amended as follows:
3.  A catadioptric system for mid-wave thermal imaging equipment comprising two components: 
- the first component comprises of two reflective mirrors, made of aluminum: mirror 1 and mirror 2, where a surface distortion of mirror 1 (1) is parabolic, a surface distortion of mirror 2 (2) is aspheric; mirror 1 and mirror 2 are arranged so that a reflective surface of mirror 1 and a reflective surface of mirror 2 are facing each other; 
is configured to a [[the]] sensor, 
- in which a total length of of the optical system is 78.7 mm, the optical system operates in a spectral band 3-5 µm; a focal length is 250 mm; the optical system has a 1:4 aperture and viewing field of 1.6 x 2.2 degrees.

 4. A catadioptric system for mid-wave thermal imaging equipment comprising two components: 
- the first component comprises of two reflective mirrors, made of aluminum: mirror 1 and mirror 2, where a surface distortion of mirror 1 (1) is parabolic, a surface distortion of mirror 2 (2) is aspheric; mirror 1 and mirror 2 are arranged so that a reflective surface of mirror 1 and a reflective surface of mirror 2 are facing each other; 
- the second component comprises a relay consisting of three lenses: lens 1, lens 2, and lens 3 arranged after a medial image plane correspondingly, the secondPage 4 - RESPONSE (U.S. Patent Appln. S.N. 16553645) [F:\Files\Correspondence\January 2022\n 93-20220124-rtoa.docx]Appl. No. 16553645Amdt. dated January 24, 2022Reply to Office action of November 22, 2021component is configured to a [[the]] sensor, 
- Lens 1 has a meniscus shape made of a silicon (Si), covered with a first anti-reflective coating with a transmission greater than or equal to 99%, lens 1 contains one spherical surface and one aspheric surface, 
- Lens 2 has a meniscus shape made of a magnesium fluoride (MgF2), covered with a second anti-reflective coating with a transmission greater than or equal to 99%; lens 2 contains one concave spherical surface and one convex spherical surface; 
Lens 3 has a meniscus shape made of a silicon (Si), covered with a third anti- reflective coating with a transmission greater than or equal to 99% lens 3 contains one spherical surface and one aspheric surface, 
- in which a total length of of the optical system is 78.7 mm, the optical system operates in a spectral band 3-5 µm; a focal length is 250 mm; the optical system has a 1:4 aperture and viewing field of 1.6 x 2.2 degrees.


Allowable Subject Matter
Claims 3 and 4 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
In regard to independent claim 3, directed towards a catadioptric system for mid-wave thermal imaging equipment, the closest cited prior art of Fjeldsted teaches (see Figure) such a catadioptric system for mid-wave thermal imaging equipment comprising two components (i.e. infrared lens system 10for projecting an image from object space onto a flat image plane in spectral region of 3.3 to 4.2 microns, and including telescope 32 and lens system 11, see col. 1 lines 5-10, 40-col. 2 line35, col. 3 lines 13-38, line 67-col. 4 line 65, col. 5 line 45-col. 6 line 56): 
- the first component (telescope 32, see Figure) comprises of two reflective mirrors: 
mirror 1 and mirror 2 (reflectors 34 and 38, see Figure) where a surface distortion of mirror 1 (1) is parabolic, a surface distortion of mirror 2 (2) is aspheric (i.e. as surface 36 of 34 is parabolic and surface 40 of 38 is parabolic i.e. aspheric, see e.g. col. 3 lines 13-38, col. 5 line 45-col. 6 line 56); 
mirror 1 and mirror 2 are arranged so that a reflective surface of mirror 1 and a reflective surface of mirror 2 are facing each other (as depicted for reflectors 34 and 38, in Figure, col. 3 lines 13-38, col. 5 line 45-col. 6 line 17); 
- the second component comprises a relay consisting of three lenses: lens 1, lens 2, and lens 3 arranged after a medial image plane correspondingly (i.e. as lens assembly 11 with three lenses 20, 22 and 24 arranged after medial image due to object space image from parallel rays 42 collimated with two parabolic reflectors 34,38 to light 42a, and again parallel rays 42bthrough the aperture 45, as depicted in figure, see col. 3 lines 13-35, col. 4 lines 17-35, col. 5 lines 45-68); 
the second component (lenses 20, 22, 24)  helps reduce aberration to ensure receiving good quality image at a plane of the sensor (as image is fixed and formed on image plane on detector surface 28 on cooled body 30 in dewar 34, e.g. col. 3 line 67-col. 4 line 65, col. 5 line 45-col. 6 line 56, and due to the recited structures of lenses 20, 22, 24 and as projected image from object space is projected onto flat image plane of the detector, as depicted in figure, see col. 3 lines 13-35, col. 4 lines 17-35, col. 5 lines 45-68). Fjeldsted is silent that the reflective mirrors are made of aluminum.  However, this features is obvious in view of Liu (of record), as Liu teaches in the same field of invention of a large diameter long-focus foldback infrared non-cooled imaging system (see Fig. 1, Title, Abstract, Description pages 1-2) and further teaches that the reflective mirrors are made of aluminum (i.e. as primary 2 and secondary 1 reflectors are made of aluminum, see Description p. 2 lines 13-14, p. 3 lines 20-26, allowing for large diameter optics, without need for correcting board, or use large diameter germanium, and since using aluminum provides more easily processed nonspherical optical reflecting surfaces, p. 3 lines 20-26).   Hence it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Liu specifying the aluminum material for the reflective mirrors to the primary and secondary reflectors of Fjeldsted in order to allow for large diameter optics, without need for correcting board or use large diameter germanium, and given that using aluminum provides more easily processed nonspherical optical surfaces, (see Liu p. 3 lines 20-26).   
However, regarding claim 3, the prior art taken either singly or in combination fails to anticipate or fairly suggest a catadioptric system for mid-wave thermal imaging equipment including the specific arrangement where a total length of  the optical system is 78.7 mm, the optical system operates in a spectral band 3-5 µm; a focal length is 250 mm; the optical system has a 1:4 aperture and viewing field of 1.6 x 2.2 degrees, in combination with all other claimed limitations of claim 3. 

Regarding independent claim 4, directed towards a catadioptric system for mid-wave thermal imaging equipment, the closest cited prior art of Fjeldsted teaches (see Figure) such a catadioptric system for mid-wave thermal imaging equipment comprising two components (i.e. infrared lens system 10for projecting an image from object space onto a flat image plane in spectral region of 3.3 to 4.2 microns, and including telescope 32 and lens system 11, see col. 1 lines 5-10, 40-col. 2 line35, col. 3 lines 13-38, line 67-col. 4 line 65, col. 5 line 45-col. 6 line 56): 
- the first component (telescope 32, see Figure) comprises of two reflective mirrors: 
mirror 1 and mirror 2 (reflectors 34 and 38, see Figure) where a surface distortion of mirror 1 (1) is parabolic, a surface distortion of mirror 2 (2) is aspheric (i.e. as surface 36 of 34 is parabolic and surface 40 of 38 is parabolic i.e. aspheric, see e.g. col. 3 lines 13-38, col. 5 line 45-col. 6 line 56); 
mirror 1 and mirror 2 are arranged so that a reflective surface of mirror 1 and a reflective surface of mirror 2 are facing each other (as depicted for reflectors 34 and 38, in Figure, col. 3 lines 13-38, col. 5 line 45-col. 6 line 17); 
- the second component comprises a relay consisting of three lenses: lens 1, lens 2, and lens 3 arranged after a medial image plane correspondingly (i.e. as lens assembly 11 with three lenses 20, 22 and 24 arranged after medial image due to object space image from parallel rays 42 collimated with two parabolic reflectors 34,38 to light 42a, and again parallel rays 42bthrough the aperture 45, as depicted in figure, see col. 3 lines 13-35, col. 4 lines 17-35, col. 5 lines 45-68); 
the second component (lenses 20, 22, 24)  helps reduce aberration to ensure receiving good quality image at a plane of the sensor (as image is fixed and formed on image plane on detector surface 28 on cooled body 30 in dewar 34, e.g. col. 3 line 67-col. 4 line 65, col. 5 line 45-col. 6 line 56, and due to the recited structures of lenses 20, 22, 24 and as projected image from object space is projected onto flat image plane of the detector, as depicted in figure, see col. 3 lines 13-35, col. 4 lines 17-35, col. 5 lines 45-68), 
- Lens 1 has a meniscus shape made of a silicon (Si), lens 1 contains one spherical surface (i.e. as meniscus lens 20 of Si having spherical surface, see e.g. Table I in cols. 2 and 5)
- Lens 2 has a meniscus shape made, lens 2 contains one concave spherical surface and one convex spherical surface (i.e. as meniscus lens 22 of e.g. Ge having one convex and concave spherical surface, see e.g. Table I in cols. 2 and 5);
- Lens 3 has a meniscus shape made of a silicon (Si); lens 3 contains one spherical surface (i.e. as meniscus lens 24 of Si having one spherical surface, see e.g. Table I in cols. 2 and 5). Fjeldsted is silent that lenses 1-3 covered with a first-third anti-reflective coating with a transmission greater than or equal to 99%, that lens 1 and 3 have one aspheric surface, and that lens 2 is made of MgF2.  But Liu (of record) teaches in the same field of invention of a large diameter long-focus foldback infrared non-cooled imaging system (see Fig. 1, Title, Abstract, Description pages 1-2) and further teaches that lenses in long-focus foldback infrared imaging system may have one aspheric surface (i.e. as e.g. lens group pas first, second and third lens with aspheric surface on one side, Description p. 2 lines 15-18, p. 3 lines 40-45, providing better phase correction and is good for reducing the system length and brings excellent sharpness and higher resolution, the imaging effect of the whole optical system is better). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Liu of using one aspheric lens surface for the lens surfaces e.g. first and third surfaces of Fjeldsted in order to provide better phase correction and is good for reducing the system length and brings excellent sharpness and higher resolution, the imaging effect of the whole optical system is better, (see Liu p. 3 lines 40-45).   
Further, Schlupf teaches in close field of optical system for infrared imaging and sensors (e.g. Figs. 1-7, Title, Abstract, col. 1 lines 8-67, col. 6 line 57-col. 7 line 39, col. 9 line 64-col. 10 line 60) and further teaches that optical components in infrared optical system are covered with anti-reflective coating with a transmission greater than or equal to 99%, and that a lens can be made of MgF2 (i.e. as optical window 12 may have antireflective (AR) coating for wavelength application in infrared wavelengths, and can be made of MgF2, see e.g. col. 9 line 64-col. 10 line 60, providing wavelength applications between the useful range of 260 nm to 3500 nm for increased transmission performance, and where MgF2  provides high transmittance from 0.15μ m to 6.5 μm and high resistance to thermal and mechanical shock that is beneficial for deep UV to infrared regions. Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Schlupf of using antireflection coating and MgF2 for lens surface coatings and lens material e.g. of second lens of Fjeldsted in order to provide wavelength applications between the useful range of 260 nm to 3500 nm for increased transmission performance, and where MgF2  provides high transmittance from 0.15μ m to 6.5 μm and high resistance to thermal and mechanical shock that is beneficial for deep UV to infrared regions (see Schlupf col. 9 line 64-col. 10 line 60).  Note that as a result of the combination of Fjeldsted-Liu and Schlupf the lenses 1-3 also have the claimed transmission (at least in some spectral range or wavelength, die to the recites structure and materials of lenses because that the claimed high transmission is satisfied because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of high transmission for some wavelength. 

However, regarding claim 4, the prior art taken either singly or in combination fails to anticipate or fairly suggest a catadioptric system for mid-wave thermal imaging equipment including the specific arrangement where a total length of the optical system is 78.7 mm, the optical system operates in a spectral band 3-5 µm; a focal length is 250 mm; the optical system has a 1:4 aperture and viewing field of 1.6 x 2.2 degrees, in combination with all other claimed limitations of claim 4. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/Primary Examiner, Art Unit 2872